Name: Council Regulation (EEC) No 1868/92 of 30 June 1992 opening and providing for the administration of Community tariff quotas for certain industrial products (fourth series 1992)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 7. 92 Official Journal of the European Communities No L 189/3 COUNCIL REGULATION (EEC) No 1868/92 of 30 June 1992 opening and providing for the administration of Community tariff quotas for certain industrial products (fourth series 1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the oppor ­ tunity to draw from the quota volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ;Having regard to the proposal from the Commission, Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, Whereas production in the Community of certain indus ­ trial products will remain in the course of the second half of 1992 unable to meet the specific requirements of the user industries in the Community ; whereas, conse ­ quently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community require ­ ments for the products in question should be met imme ­ diately on the most favourable terms ; whereas Commu ­ nity tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period from 1 July until 31 December 1992 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; 1 . From 1 July until 31 December 1992, the duties applicable to imports of the following products shall be suspended at the levels and up to the limits of the Community tariff quotas shown below : Order No CN code (') Description Quota volume Quota duty (%) 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % in the form of ingots, for the manufacture of elements used in the nuclear industry (a) 750 tonnes 0 09.2744 ex 8104 1 1 00 Unwrought magnesium having a purity of not less than 99,95 % in the form of ingots, for the manufacture of zirconium sponge (a) 50 tonnes 0 09.2781 ex 722610 91 Flat-rolled products of silicon-electrical steel, cold-rolled, grain oriented, of a width not exceeding 500 mm, of a thickness of 0,23 mm or less, with a nominal magnetic inversion loss rate of 0,8 W/kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 150 tonnes 0 09.2797 ex 8540 41 00 Magnetrons with a power output of less than 1 000 W, for the manufacture of microwave ovens (a) 700 000 pieces 0 No L 189/4 Official Journal of the European Communities 9 . 7. 92 Order No CN code (') Description Quota volume Quota duty (%) 09.2829 ex 3823 90 98 Solid extract of the residual insoluble in aliphatic solvents obtained during the extraction of rosin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30 %,  an acid number not exceeding 110, and  a melting point of not less than 100 °C 800 tonnes 0 09.2837 ex 2903 40 98 Bromoc loromethane 200 tonnes 0 09.2839 ex 8540 30 90 Flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of 142 mm or more but not excee ­ ding 190 mm, a luminescence of 300 lumen or more but not exceeding 2 000 lumen, a resolution of 0,06 mm or more but not exceeding 0,1 mm, phosphor types PI or P22 or P53 or P55 or P56, an anode voltage of more than 34 kv, a focus voltage of more than 7 kv and a cathode current of 3 mA or more 10 000 pieces 0 09.2841 ex 2712 90 90 Blend of 1-alkenes containing by weight 80 % or more of 1-alkenes of a chain-length of 20 or 22 carbon atoms 3 000 tonnes 0 09.2843 ex 2912 49 00 3-Phenoxybenzaldehyde 150 tonnes 0 09.2845 ex 2914 19 00 3,3-Dimethylbutanone 750 tonnes 0 09.2847 ex 2914 70 90 1 -Chloro-3,3-Dimethylbutanone 700 tonnes 0 (') See Taric codes in the Annex. (") The end-use of this product will be monitored in accordance with the relevant Community provisions . 2. Within the limits of these tariff quotas, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer submits a product covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation , to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 9 . 7. 92 Official Journal of the European Communities No L 189/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA ANNEX Taric codes Order No CN code Taric code 09.2741 ex 8104 11 00 * 30 09.2744 ex 8104 11 00 * 40 09.2781 ex 7226 10 91 ' 20 09.2797 ex 8540 41 00 * 91 09.2829 ex 3823 90 98 * 50 09.2837 ex 2903 40 98 * 10 09.2839 ex 8540 30 90 * 26 09.2841 ex 2712 90 90 * 30 09.2843 ex.2912 49 00 * 10 09.2845 ex 2914 19 00 * 20 09.2847 ex 2914 70 90 * 10